Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-6 are pending and examined.
Information Disclosure Statement
The information disclosure statement (IDS) received on 3/9/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  
	Claim 1, Ln. 1 recites, “An in vitro diagnostic system with magnetic-based vessel mover system”, which is grammatically incorrect. It appears the above needs to be corrected to, “An in vitro diagnostic system with a magnetic-based vessel mover system” to be grammatically correct.
	Claim 1, Lns. 2-3 recite, “to reagents or chemical component within the system”, which is grammatically incorrect. It appears the above needs to be corrected to, “to reagents or chemical components within the system” to be grammatically correct.
	Claim 6, Ln. 3 recites, “through the one or more cover”, which is grammatically incorrect. It appears the above needs to be corrected to, “through the one or more covers” to be grammatically correct.
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites a “system comprising magnetic shielding”. However, it is unclear how this magnetic shielding is provided. Is the magnetic shielding provided in the form of magnetic shielding material, or some other means of affording magnetic shielding? Further clarification is needed. For purposes of compact prosecution, the above limitation has been examined as a system having any means of affording magnetic shielding.
Claims 2-4 are rejected as depending on a rejected claim. However, as claims 5 and 6 recite magnetic shielding material, it is clear that the magnetic shielding is provided via magnetic shielding material, and therefore, claims 5 and 6 are not rejected under 35 U.S.C. 112(b).
	Note: although claim 4 recites magnetic shielding material, the magnetic shielding material is part of an object to be protected, which is not positively recited within the claim. Therefore, it is still unclear how the system comprises magnetic shielding within positively recited limitations in claim 4. For this reason, claim 4 is rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Volz et al. (US Pub. No. 2017/0131310; hereinafter Volz; already of record on the IDS received 3/9/2022).

Regarding claim 1, Volz discloses a system with a magnetic-based vessel mover system ([0008], [0041], [0046], see Fig. 6 at electro-magnetic actuators 120 below transport plane 110 that are adapted to generate a magnetic field to move sample container carriers 10 on the transport plane 110). The system comprises magnetic shielding to reduce the amount of electromagnetic field exposure to reagents or chemical components within the system and/or devices and organisms outside the system ([0021], [0027]-[0028], a cover on the sample container carrier can surround the magnetically active device in the carrier to shield magnetic field lines above the magnet, [0038], see Fig. 2 at cover 40 surrounding permanent magnet 30 on sample container carrier 10. This cover appears capable of reducing electromagnetic field exposure to components both within the system, i.e. the sample held within the carrier, and/or devices and organisms outside the system).
	Note: With regards to the system being an in vitro diagnostic system, see MPEP 2111.02, which states that, “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” As “An in vitro diagnostic system” is in the preamble and merely states an intended use of the invention, the preamble is therefore not considered a limitation and is of no significance to claim construction. Further, as Volz discloses that the sample container carriers can be transported to analytical stations ([0044], [0003], Claim 16), the system of Volz appears capable of functioning as an in vitro diagnostic system.	 
	Further note: The instant Claims contain functional language (ex: “to reduce the amount of electromagnetic field exposure…”, etc.).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 2, Volz discloses the in vitro diagnostics system of claim 1 comprising magnetic shielding on or within one or more surfaces between a magnetic or electromagnetic source in the magnetic-based vessel mover and an object to be protected ([0021], [0027]-[0028], [0038], see Fig. 2 at cover 40 surrounding permanent magnet 30 on sample container carrier 10. This cover appears capable of reducing electromagnetic shielding between the permanent magnet and an object to be protected. Further, the object to be protected is not positively recited).

Regarding claim 3, Volz discloses the in vitro diagnostic system of claim 2, wherein the object to be protected is one or more of a reactant vessel, a sample vessel, a reaction chamber, an external device, or an organism (the object to be protected is not positively recited. Nevertheless, Volz teaches protecting a sample vessel in [0021], [0027]-[0028], [0038], Fig. 2, and [0041], which shows that a sample container may be placed in the holder).

Regarding claim 4, Volz discloses the in vitro diagnostic system of claim 2, wherein the object to be protected is at least one of a sample loader, reagent loader, sample probe, reagent probe, sample aspirator, or reagent aspirator, each of which is provided with a peripheral sidewall to isolate the object, and wherein the peripheral sidewall is provided with magnetic shielding material at one or more of its interior surface, exterior surface, or integrated within the sidewall itself (the object to be protected is not positively recited).

Regarding claim 5, Volz discloses the in vitro diagnostic system of claim 1, wherein the system comprises one or more covers which are provided with magnetic shielding material ([0021], [0027]-[0028], [0038], see Fig. 2 at cover 40 surrounding permanent magnet 30 on sample container carrier 10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Volz, as applied to claims 1-5 above, in view of Kim et al. (US Pub. No. 2009/0298990; hereinafter Kim).

Regarding claim 6, Volz discloses the in vitro diagnostic system of claim 5. Volz further discloses the one or more covers (see Claim 5 above at Volz teaching the one or more covers in [0021], [0027]-[0028], [0038], Fig. 2).
	Volz fails to explicitly disclose that the one or more covers comprise plastic embedded with magnetic shielding material sufficient to at least limit the amount of magnetic field that passes through the one or more covers.
	Kim is in the analogous field of electromagnetic shielding materials (Kim [0006]). Kim teaches an object comprising plastic embedded with shielding material sufficient to at least limit the amount of magnetic field that passes through the object (Kim; [0034], [0040], [0045]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the one or more covers in the system of Volz so that the one or more covers comprise plastic embedded with magnetic shielding material sufficient to at least limit the amount of magnetic field that passes through the one or more covers as in Kim, as Kim teaches that plastic is a desirable starting material owing to its superior processability and formability (Kim [0004]), and embedding magnetic shielding material in plastic will result in an article with superior magnetic shielding performance and impact resistance (Kim [0046]). Further, Volz has demonstrated that magnetic shielding performance is desirable in a cover in a magnetic transport system to concentrate magnetic field lines within the cover, thereby directing magnetic flux towards the transport plane and reducing energy consumption of the magnetic transport system (Volz; [0027]-[0028], [0043]).


Other References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Sista et al. (US Pub. No. 2015/0314293; hereinafter Sista) teaches a sample loader that is provided with a peripheral sidewall to isolate the sample loader ([0051]-[0053], see Fig. 6 at droplet actuator 600 with magnetic shield 642 to shield the contents of the droplet actuator from nearby magnetic fields, [0090], the contents of the droplets may include samples). The peripheral sidewall is provided with magnetic shielding material at one or more of its interior surface, exterior surface, or integrated within the sidewall itself ([0051]-[0053], see Fig. 6 at droplet actuator 600 with magnetic shield 642 on the exterior surface to shield the contents of the droplet actuator from nearby magnetic fields).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949. The examiner can normally be reached M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 1798     

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798